DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Applicants' Amendment/Remark filed on May 16, 2022.  Claims 1, 5-6, 12-13 and 15-17 have been amended.  Claim 11 has been canceled. Claims 1-10 and 12-20 are still pending in this application.

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive, because Examiner finds the new references of LEE and JUNG that disclose the amended claim limitation of claims 1 and 13.  Please see the detail Office Action below.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 4-5, 10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US 20170075640 A1, hereinafter “CHUN”) in view of KWAK et al. (US 20140098188 A1, hereinafter “KWAK”), further in view of LEE and further in view of JUNG et al. (US 20170318226 A1, hereinafter JUNG).
Regarding claim 1.  CHUN discloses a foldable electronic device comprising: 
a first housing; 
a second housing;
at least one first camera module disposed on the first housing to face a first direction; at least one second camera module disposed on the second housing to face the first direction (CHUN, see FIG. 13 and at least lines 1-3 of the par. [0139], “The electronic device 400 may include a first camera module 1310 installed in the first display 410 and a second camera module 1320 installed in the second display 420”); 


    PNG
    media_image1.png
    568
    714
    media_image1.png
    Greyscale

a first display disposed on the first housing to face a second direction opposite to the first direction and the second housing to face the second direction (CHUN, see FIG. 16B and at least par. [0152], “The electronic device 400 can display a second page in the first display 410 as shown by reference number 1640. The electronic device 400 can detect 180 degrees rotation in the counter-clock direction, and display a first page in the second display 420 located in front of the user as shown by reference number 1650”); 

    PNG
    media_image2.png
    604
    578
    media_image2.png
    Greyscale

a sensor module configured to sense a folding state of the foldable electronic device (CHUN, see at least par. [0097], “The AP 430 can measure an angle between the first display 410 and the second display 420 by using sensor data obtained from the first sensor 415 and the second sensor 425”); 
a memory; and 
a processor (CHUN, see FIG. 1, “Processor 120”) configured to: 
sense a folding angle change of the foldable electronic device based on the identified folding state (CHUN, see FIG. 16A and at least par. [0151], “With reference to FIG. 16A, the electronic device 400 can detect a completely folded state of the first display 410 and the second display 420 (for example, 0 or 360 degrees).”); 
obtain, based on the folding angle change, multiple images from each of the at least one first camera module and the at least one second camera module 
(CHUN, see at least lines 4-10 of the par. [0139], “The electronic device 400 can obtain a wide angle image by combining images obtained by the first camera module 1310 and the second camera module 1320. The electronic device 400 can identify an overlapping area of the images by using the angle between the first display 410 and the second display 420, and can obtain the wide angle image by processing the overlapping area”);
CHUN does not disclose identify, in response to a photographing request, the folding state of the foldable electronic device based on sensing data obtained from the sensor module.  However, KWAK discloses:
identify, in response to a photographing request, the folding state of the foldable electronic device based on sensing data obtained from the sensor module (KWAK, see at least pars. [0143] - [0144], “If the adjusting of the angle is completed, the multi display device performs photographing according to an input of a photographing command of the user in operation S1130. In operation S1140, the controller 130 combines two images to generate a 3D image content. The 3D image content may be generated in a basic depth according to a photographing parallax of the two imaging units or may be generated by changing depth levels by using a corresponding method. As described above, the controller 130 monitors an interval angle to provide a depth guide corresponding to the interval angle. In this case, the multi display device may include a hinge unit sensor. The hinge unit sensor senses the interval angle formed between reference planes of first and second bodies based on a hinge unit.”); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHUN disclosed invention, and have “identify, in response to a photographing request, the folding state of the foldable electronic device based on sensing data obtained from the sensor module”, as taught by KWAK, thereby to improve a flexible display device in order to process and display a high-quality, clear image, various functions using a camera have been developed (KWAK, see par. [0006]).
CHUN in view of KWAK discloses at least one first camera module disposed on the first housing to face a first direction; at least one second camera module disposed on the second housing to face the first direction, but does not explicitly discloses at least one first camera module disposed on the first housing to face a first direction, and performing photographing at a first angle of view; at least one second camera module disposed on the second housing to face the first direction, and performing photographing at a second angle of view.  However, LEE discloses:
at least one first camera module disposed on the first housing to face a first direction, and performing photographing at a first angle of view; at least one second camera module disposed on the second housing to face the first direction, and performing photographing at a second angle of view (LEE, see at least par, [0072], the first camera unit 120 and the second camera unit 130 may have a certain view angle);
set the first angle of view and the second angle of view before performing photographing (LEE, see at least the first half of the par. [0072] Also, the portable device 100 may generate a panorama image by using the first image and the second image. At this time, an overlap region of the first image and the second image may exist. In more detail, referring to FIG. 7b, the first image may be the same image as the first preview image 730-1. Also, the second image may be the same image as the second preview image 730-2. In other words, the first preview image 730-1 may be the region captured as the image by the first camera unit 120. Also, the second preview image 730-2 may be the region captured as the image by the second camera unit 130. At this time, an overlap region of the first preview image 730-1 and the second preview image 730-2 may exist. In more detail, the first camera unit 120 and the second camera unit 130 may have a certain view angle).
generate and provide a panoramic image by removing an overlapping region from the obtained multiple images (LEE, see at least the second half of the par. [0072], the panorama image may be the image obtained by synthesizing a plurality of images based on the overlap region. In other words, the panorama image may be the image obtained by removing the overlap region and synthesizing a plurality of images as one image. As a result, the portable device 100 may generate the panorama image by using the plurality of camera units 120 and 130. Also, if the second body 220 is folded and the second capturing mode is set, the portable device 100 may capture the image in its rear direction by using both the first camera unit 120 and the second camera unit 130. At this time, the portable device 100 may generate the panorama image by using the image in the rear direction as described above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHUN in view of  disclosed invention, and have at least one first camera module disposed on the first housing to face a first direction, and performing photographing at a first angle of view; at least one second camera module disposed on the second housing to face the first direction, and performing photographing at a second angle of view; set the first angle of view and the second angle of view before performing photographing; generate and provide a panoramic image by removing an overlapping region from the obtained multiple images, as taught by LEE, thereby to provide a method for allowing a portable device to capture an image by using a first camera unit included in a second body and a second camera unit included in a third body that allowing the portable to display high quality image with wide angle.
LEE in view of KWAK and further in view of LEE discloses set the first angle of view and the second angle of view before performing photographing, but does not explicitly discloses set the first angle of view and the second angle of view to be identical with each other before performing photographing.  However, JUNG discloses set the first angle of view and the second angle of view to be identical with each other before performing photographing (JUNG, see at least par. [0263] Referring to FIG. 16 (a), while a camera application is executing, a mobile terminal can control a plurality of preview images 10 to be output. Particularly, the mobile terminal can output a first preview image 1610a sensed by a first camera and a second preview image 1610b sensed by a second camera to a first region and a second region, respectively. For instance, each of the first and second cameras may correspond to a narrow angle camera or a wide angle camera. Yet, although the first and second camera have the same view angle range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the LEE in view of KWAK and further in view of LEE disclosed invention, and have set the first angle of view and the second angle of view to be identical with each other before performing photographing, as taught by JUNG, thereby to  provide a mobile terminal and controlling method thereof, by which a dynamic object and a static object are clearly output based on images captured through a plurality of cameras.

Regarding claim 4.  CHUN in view of KWAK further discloses further comprising: 
a second display disposed on the first housing to face the first direction, wherein the processor is further configured to display panoramic images on the first display or the second display (CHUN, see FIG. 5, at least par. [0146], “The electronic device 400 can display a preview image only in the first display 410 as shown by reference number 1520, if the second display 420 swivels backward and the angle between the displays become greater than 180 degrees”). 

    PNG
    media_image3.png
    507
    916
    media_image3.png
    Greyscale


Regarding claim 5. CHUN in view of KWAK further discloses, wherein the processor is further configured to: 
display the panoramic images through the first display when the foldable electronic device is unfolded (CHUN, see FIG. 15, see at least par. [0145], “The electronic device 400 can display a preview image in both of the first display 410 and the second display 420 as shown by reference number 1510, if the first display 410 and the second display 420 are located in front of the user's sight, e.g., the first display 410 and the second display 420 are flush with each other”); and 
display the panoramic images through the second display when the foldable electronic device is folded (CHUN, see FIG. 15 and at least par. [0146], “The electronic device 400 can display a preview image only in the first display 410 as shown by reference number 1520, if the second display 420 swivels backward and the angle between the displays become greater than 180 degrees”). 
Regarding claim 10. The foldable electronic device of claim 1, wherein the processor is further configured to: 
identically configure a camera attribute of the at least one first camera module and a camera attribute of the at least one second camera module (CHUN, see at least par. [0149], “The electronic device 400 can drive the camera modules 1310 and 1320 differently according to the folding angle of the first display 410 or the second display 420. For example, electronic device 400 can obtain a wider angle image by using both of the first camera module 1310 and the second camera module 1320 as shown by reference number 1510. The electronic device 400 can obtain an image by using only the first camera module 1310 as shown by reference number 1520. If the image obtained by the first camera module 1310 is covered by the second display 420, the electronic device 400 can obtain an image by using the second camera module 1320 as shown by reference number 1530.”); and 
obtain the multiple images from the at least one first camera module and the at least one second camera module (CHUN, see at least par. [0149], “electronic device 400 can obtain a wider angle image by using both of the first camera module 1310 and the second camera module 1320 as shown by reference number 1510. The electronic device 400 can obtain an image by using only the first camera module 1310 as shown by reference number 1520. If the image obtained by the first camera module 1310 is covered by the second display 420, the electronic device 400 can obtain an image by using the second camera module 1320 as shown by reference number 1530”). 

Regarding claim 13. A method of a foldable electronic device comprising a first housing and a second housing foldable with the first housing, the method is processed by the foldable electronic device of claim 1, so it is rejected for the same rationale of claim 1 (except first camera module disposed on the first housing to face a first direction, and performing photographing at a first angle of view; at least one second camera module disposed on the second housing to face the first direction, and performing photographing at a second angle of view).

Regarding claim 16. is rejected for the same rational of claim 4.

Regarding claim 17. is rejected for the same rational of claim 5.

Regarding claim 20. is rejected for the same rational of claim 10.

	Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US 20170075640 A1, hereinafter “CHUN”) in view of KWAK et al. (US 20140098188 A1, hereinafter “KWAK”) further in view of LEE et al. (US 20160050408 A1) and further in view of JUNG et al. (US 20170318226 A1, hereinafter JUNG), as applied claim 1 above and further in view of WONG et al. (US 20140320320 A1, hereinafter “WONG”).
Regarding claim 2.  CHUN in view of KWAK, further in view of LEE and further in view of JUNG discloses wherein the processor is further configured to: 
obtain a first image from the at least one first camera module and a second image from the at least one second camera module when the foldable electronic device changes to a first folding angle (CHUN, see at least lines 7-13 of the par. [0149], “The electronic device 400 can obtain an image by using only the first camera module 1310 as shown by reference number 1520. If the image obtained by the first camera module 1310 is covered by the second display 420, the electronic device 400 can obtain an image by using the second camera module 1320 as shown by reference number 1530”);
CHUN in view of KWAK, further in view of LEE and further in view of JUNG does not disclose “obtain a third image from the at least one first camera module and a fourth image from the at least one second camera module when the foldable electronic device changes to a second folding angle”.  However, Wong discloses:
obtain a third image from the at least one first camera module and a fourth image from the at least one second camera module when the foldable electronic device changes to a second folding angle (WONG, see par. [0021], “when a change of the direction is greater than the preset angle, the capture control module 23 sends a first control signal to control the first camera 15 to capture a first image in the front of the vehicle 1 and the second camera 16 to capture a second image at the back of the vehicle 1. In step S34, when the direction is adjusted to the direction in the safe driving condition, the capture control module 23 further sends a second control signal to control the first camera 15 to capture a third image in the front of the vehicle 1 and the second camera 16 to capture a fourth image at the back of the vehicle 1”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHUN in view of KWAK, further in view of LEE and further in view of JUNG, disclosed invention, and have “obtain a third image from the at least one first camera module and a fourth image from the at least one second camera module when the foldable electronic device changes to a second folding angle”, as taught by WONG, thereby to enhance image detail.
Regarding claim 3. CHUN in view of KWAK, in view of LEE, further in view of JUNG and further in view of Wong further discloses wherein the processor is further configured to generate the panoramic image by using at least one of the first image, the second image, the third image, and the fourth image (KWAK, see at least par. [0030], “All of the images captured within the first photographing range and the images captured within the second photographing range may be combined to one another to generate the panorama image content”). 
The same reason to combine as set forth in claim 1 above is incorporated herein.

Regarding claim 14. is rejected for the same rational of claim 2.

Regarding claim 15. is rejected for the same rational of claim 3.

9.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US 20170075640 A1, hereinafter “CHUN”) in view of KWAK et al. (US 20140098188 A1, hereinafter “KWAK”), further in view of LEE et al. (US 20160050408 A1) and further in view of JUNG et al. (US 20170318226 A1, hereinafter JUNG), as applied to claim 1 above and further in view of SONG et al. (US 20150009129 A1, hereinafter “SONG”).
Regarding claim 7.  CHUN in view of KWAK in view of LEE, further in view of JUNG discloses The foldable electronic device of claim 1, but does not explicitly discloses wherein the processor is further configured to start panoramic image capturing in response to the folding angle change.  However, SONG discloses:
wherein the processor is further configured to start panoramic image capturing in response to the folding angle change (SONG, see at least par. [0088], “the electronic device 100 receives the images for the panorama image captured by the camera device 130. The electronic device 100 acquires the first image 720 for the panorama image through the camera device 130 as shown in FIGS. 7A and 7B. The electronic device 100 acquires the second image 730 for the panorama image in the bended flexible display 190 as shown in FIGS. 7C and 7D. The second image 730 can be rotated at a certain angle .theta. when the flexible display 190 bends because the AOV of the camera device 130 changes when the flexible display 190 bends.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHUN in view of KWAK, further in view of LEE and further in view of JUNG disclosed invention, and have wherein the processor is further configured to start panoramic image capturing in response to the folding angle change, as taught SONG, thereby to provides an intuitive user interface by adopting the flexible display.

Regarding claim 18. is rejected for the same rational of claim 7.

10.	Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US 20170075640 A1, hereinafter “CHUN”) in view of KWAK et al. (US 20140098188 A1, hereinafter “KWAK”) further in view of LEE et al. (US 20160050408 A1) and further in view of JUNG et al. (US 20170318226 A1, hereinafter JUNG), as applied to claim 1 above and further in view of KANG (US 20160165137 A1).
Regarding claim 8.  CHUN in view of KWAK, further in view of LEE and further in view of JUNG discloses wherein the at least one second camera module comprises at least one of a second camera module, a third camera module, and a fourth camera module, and the processor is further configured to: 
obtain the multiple images from the at least one first camera module and the selected second camera module (CHUN, see at least par. [0149], “The electronic device 400 can obtain an image by using only the first camera module 1310 as shown by reference number 1520. If the image obtained by the first camera module 1310 is covered by the second display 420, the electronic device 400 can obtain an image by using the second camera module 1320 as shown by reference number 1530.”). 
CHUN in view of KWAK disclose method of claim 1, but does not explicitly discloses “select the second camera module from of the at least one second camera module based on the at least one first camera module”.  However, KANG discloses
select the second camera module from of the at least one second camera module based on the at least one first camera module (KANG, see at least par. [0019], “a first camera module and a second camera module, the method including receiving a selective input signal to select at least one of the first camera module or the second camera module, selecting an image stabilizer in response to the selective input signal, detecting a motion of the imaging apparatus, adjusting a position of a lens of the selected camera module in response to the detected motion, and sensing the adjusted position of the lens”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHUN in view of KWAK, further in view of LEE and further in view of JUNG disclosed invention, and have “select the second camera module from of the at least one second camera module based on the at least one first camera module”, as taught by KANG, in order to improve the final image in any angle and to avoid visible artifacts from capturing the two images at slightly different times.

Regarding claim 9.  CHUN in view of KWAK, in view of LEE, further in view of JUNG and further in view of KANG further discloses wherein the processor is further configured to obtain the multiple images from at least one of the at least one first camera module, the second camera module, the third camera module, and the fourth camera module (CHUN, see at least par. [0139], “The electronic device 400 can obtain a wide angle image by combining images obtained by the first camera module 1310 and the second camera module 1320. The electronic device 400 can identify an overlapping area of the images by using the angle between the first display 410 and the second display 420”). 

Regarding claim 19. is rejected for the same rational of claim 8.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US 20170075640 A1, hereinafter “CHUN”) in view of KWAK et al. (US 20140098188 A1, hereinafter “KWAK”) further in view of LEE et al. (US 20160050408 A1) and further in view of JUNG et al. (US 20170318226 A1, hereinafter JUNG), as applied to claim 1 above and further in view of SEO et al. (US 20170052698 A1, hereinafter “SEO”).
Regarding claim 12.  CHUN in view of KWAK, further in view of LEE and further in view of JUNG discloses the foldable electronic device of claim 1, but does not explicitly discloses “wherein the processor is further configured to: receive an editing request from a user; and edit panoramic images based on the editing request”.  However, SEO discloses
receive an editing request from a user (SEO, see at least par. [0329], “a memo input window 814 includes at least contents of the second item 810b selected by the touch drag 800e and allows an editing function by the user”); and 
edit the panoramic images based on the editing request (SEO, see at least par. [0330], “in response to a touch drag 800h headed for an external position (second position) of the memo window 814a from the memo window 814a, the portable device can move the memo window 814a to the second position and display the moved memo window 814a in the second position”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHUN in view of KWAK, further in view of LEE and further in view of JUNG, disclosed invention, and have “receive an editing request from a user; and edit the processed images based on the editing request”, as taught SEO, thereby to “allow the user to more easily, quickly, and variously control the portable device and the running application. Accordingly, various user interfaces have been developed according to forms of the applied application or display device”, (SEO, see par. [0006]).

Allowable Subject Matter
	Claim 6 is objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 was carefully reviewed and a search with regards to independent claims 1 and 13 has been made. Accordingly, those claims are believed to be distinct from the prior art searched.
Regarding claim 6the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
determine whether the folding angle change of the foldable electronic device is completed or whether panoramic image generation is possible; and 
stop image obtaining according to the folding angle and generate the panoramic image using the obtained multiple images, when panoramic image generation is possible, even when the folding angle change of electronic device is not completed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM THANH T TRAN/Examiner, Art Unit 2612                      

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612